DETAILED ACTION
Re Application number 16/047900, this action responds to the request for continued examination dated 12/18/2020.
At this point, claims 1-2, 5-8, 11-12, 14-17, and 20-25 have been amended.  Claims 1-25 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Ankur Garg (Reg. No. 62463) on 02/19/2020 by telephone.
With respect to claims as filed on 12/01/2020, please amend claims 2, 5, 12, and 14 as follows:

Listing of Claims
2.	(Currently Amended)	The method of claim 1, wherein the first VM and second VM each run a respective container orchestrator service, and each of the first and second paths is mounted to a respective one of the container orchestrator services 

5.	(Currently Amended)	The method of claim 2, wherein the file server runs in a third container in the first VM

12.	(Currently Amended)	The computer-readable storage medium of claim 11, wherein the first VM and second VM each run a respective container orchestrator service, and each of the first and second paths is mounted to a respective one of the container orchestrator services 

14.	(Currently Amended)	The computer-readable storage medium of claim 12, wherein the file server runs in a third container in the first VM

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-25 are considered as allowable subject matter.

Re claims 1, 11, and 20, McCorkendale discloses a virtualization system wherein a plurality of virtual machines running functions (applications) can mount a shared data instance (shared storage volume), creating a path (col. 1, lines 36-41; col. 2, lines 33-38).  It further discloses maintaining a count of the number of times the shared storage volume has been mounted (col. 2, line 64 to col. 3, line 6).  Cai discloses virtual machines comprising respective pluralities of servlets (containers) (p. 2, ¶ 16).  Brown discloses launching a resource manager (file server) to expose a port in order to create a path to a logical resource such as a file share (shared storage volume (p. 7, ¶ 175-176).  Gummaraju discloses distributed applications comprising a plurality of virtual machines (Fig. 1).  However, while McCorkendale, Cai, Brown, and Gummaraju disclose many of the individual elements of the claimed invention, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine McCorkendale, Cai, Brown, and Gummaraju to yield the specific combination of limitations in the claimed invention, without resorting to improper hindsight.  Accordingly, claims 1, 11, and 20 are allowable over McCorkendale, Cai, Brown, and Gummaraju.

Dependent claims 2-10, 12-19, and 21-25 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.